Case: 4:21-cv-00071-BYP Doc #: 6 Filed: 04/22/21 1 of 3. PageID #: 22




PEARSON, J.

                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


JA’QUAYNTAE CALVIN WILBURN,                       )
                                                  )      CASE NO. 4:21-CV-71
               Plaintiff,                         )
                                                  )
               v.                                 )      JUDGE BENITA Y. PEARSON
                                                  )
STRUTHERS POLICE DEPARTMENT,                      )
                                                  )      MEMORANDUM OF OPINION AND
               Defendant.                         )      ORDER



       Pro se Plaintiff Ja’Quayntae Calvin Wilburn has filed a fee-paid Complaint in this matter

against Defendant Struthers Police Department. ECF No. 1. Plaintiff has also filed a Motion to

proceed in forma pauperis. ECF No. 2. In light of Plaintiff’s payment of the filing fee on March

1, 2021, his Motion to proceed in forma pauperis is denied as moot.

       Plaintiff’s one-page, handwritten Complaint is almost entirely incomprehensible. The

Complaint generally consists of a series of disconnected assertions and legal rhetoric, including

references to 42 U.S.C. §§ 1983 and 1988 and various provisions of Ohio law. It does not set

forth any cogent factual allegations or specific federal legal claims against Defendant Struthers

Police Department.

                                     I. Standard for Dismissal

       Although pro se pleadings are liberally construed, Boag v. MacDougall, 454 U.S. 364,

365 (1982) (per curiam); Haines v. Kerner, 404 U.S. 519, 520 (1972), the lenient treatment

accorded pro se plaintiffs has limits. See, e.g., Pilgrim v. Littlefield, 92 F.3d 413, 416 (6th
Case: 4:21-cv-00071-BYP Doc #: 6 Filed: 04/22/21 2 of 3. PageID #: 23




(4:21-CV-71)

Cir.1996). Pro se litigants must still meet basic pleading requirements, and courts are not

required to conjure allegations on their behalf. See Erwin v. Edwards, 22 F. App’x 579, 580 (6th

Cir. 2001). Furthermore, federal courts are courts of limited jurisdiction and have a duty to

police the boundaries of their jurisdiction. Accordingly, a district court may, at any time, sua

sponte dismiss any complaint “for lack of subject matter jurisdiction pursuant to Rule 12(b)(1) of

the Federal Rules of Civil Procedure when the allegations of a complaint are totally implausible,

attenuated, unsubstantial, frivolous, devoid of merit, or no longer open to discussion.” Apple v.

Glenn, 183 F.3d 477, 479 (6th Cir.1999).

                                             II. Analysis

        Upon review, the Court finds that the Complaint warrants dismissal pursuant to Apple v.

Glenn. The statements and assertions set forth in the Complaint are so incomprehensible,

unsubstantial, and frivolous that they do not provide a basis to establish this Court's subject

matter jurisdiction over any claim against the Defendant. See Lillard v. Shelby Cnty. Bd. of

Educ., 76 F.3d 716, 726 (6th Cir. 1996) (a court is not required to accept summary allegations or

unwarranted conclusions in determining whether a complaint states a claim for relief).

        Furthermore, police departments are not sui juris, meaning they are not capable of suing

or being sued for purposes of federal civil rights claims. Petty v. Cnty. of Franklin, Ohio, 478

F.3d 341, 347 (6th Cir.2007), abrogated on other grounds by Bell Atl. Corp. v. Twombly, 550

U.S. 544 (2007); Barrett v. Wallace, 107 F. Supp. 2d 949, 954 (S.D. Ohio 2000) (“[T]he Sheriff's

Office is not a proper legal entity, and, therefore, is not subject to suit or liability under § 1983.”);

Elkins v. Summit Cnty., Ohio, No. 5:06-CV-3004, 2008 WL 622038 (N.D. Ohio March 5, 2008)


                                                   2
Case: 4:21-cv-00071-BYP Doc #: 6 Filed: 04/22/21 3 of 3. PageID #: 24




(4:21-CV-71)

(stating that administrative units of a local government, such as a municipal police department,

are not sui juris, and cannot be sued without positive statutory authority, which is absent in

Ohio). Additionally, nothing in the Complaint suggests Plaintiff could possibly allege a valid

claim of governmental liability under Monell v. Dep’t of Soc. Servs. of City of New York, 436

U.S. 658 (1978), which held that local governments may not be held liable for federal civil rights

violations on the basis of respondeat superior, but may be held liable where their own official

policy or custom causes a rights violation.

                                          III. Conclusion

       In accordance with the foregoing, Plaintiff’s Complaint is dismissed pursuant to Apple v.

Glenn. The Court further certifies pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this

decision could not be taken in good faith.



       IT IS SO ORDERED.


  April 22, 2021                                /s/ Benita Y. Pearson
Date                                          Benita Y. Pearson
                                              United States District Judge




                                                 3
